NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AARON L. STRIBLING,                             No.    16-16562

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00400-CKD

 v.
                                                MEMORANDUM*
R. MOTT; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Carolyn K. Delaney, Magistrate Judge, Presiding**

                             Submitted May 8, 2017***

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      California state prisoner Aaron L. Stribling appeals pro se from the district

court’s judgment dismissing for failure to prosecute his 42 U.S.C. § 1983 action

alleging excessive force and deliberate indifference to his serious medical needs.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            Stribling consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Edwards v. Marin Park, Inc., 356 F.3d 1058, 1063 (9th Cir. 2004). We

vacate and remand.

      Because the record shows that Stribling stood on his complaint, the district

court abused its discretion in converting its 28 U.S.C. § 1915A screening dismissal

with leave to amend into a sanction under Federal Rule of Civil Procedure 41(b)

for failing to comply with a court order. See Edwards, 356 F.3d at 1064-65

(dismissal under Rule 41(b) is not appropriate where the plaintiff makes an

affirmative choice not to amend the complaint).

      Moreover, the district court improperly determined that Stribling failed to

exhaust his administrative remedies because Stribling alleged he had grieved his

claims but could not complete the process because he had not received a timely

response to his second level appeal. See Jones v. Bock, 549 U.S. 199, 204, 216

(2007) (exhaustion is an affirmative defense that ordinarily should be raised and

proved by the defendant); Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014) (en

banc) (the state bears the burden of proving that a prisoner did not exhaust

available administrative remedies); see also Sapp v. Kimbrell, 623 F.3d 813, 822-

23 (9th Cir. 2010) (exhaustion is not required where administrative remedies are

                                          2                                    16-16562
“effectively unavailable” because an appeal is improperly screened). Because an

exhaustion defense is not obvious from the face of Stribling’s complaint, we vacate

the judgment and remand for further proceedings.

      Stribling’s motion (Docket Entry No. 6) is denied as moot.

      VACATED and REMANDED.




                                        3                                   16-16562